Citation Nr: 0105217	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury with chondromalacia patella 
and degenerative changes.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury with chondromalacia patella 
and degenerative changes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1967 to July 
1970 and from June 1972 to June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO denied the 
appellant's claims seeking an evaluation in excess of 10 
percent for the left knee disability and a compensable 
evaluation for the right knee disability.  The appellant 
disagreed and this appeal ensued.  

In a June 1998 decision, the RO increased the evaluation 
assigned to the left knee disability to 20 percent, effective 
February 12, 1997, the date of a private clinical record 
entry.  Then, in a June 2000 rating decision, the RO assigned 
July 14, 1997 as the effective date of the 20 percent 
evaluation, which was the date the RO received the 
appellant's claim.  These actions create controversy between 
the effective dates assigned for the 20 percent evaluation.  
Since the June 1998 determination provided for the earliest 
effective date, which is the most beneficial to the 
appellant, the Board will proceed with the understanding that 
the 20 percent evaluation is effective February 12, 1997.  

In the June 2000 decision, the RO assigned a 10 percent 
evaluation for the right knee disability, effective July 14, 
1997.  

The appellant presumably seeks the maximum benefits allowed 
by law.  To the extent that still higher evaluations may be 
assigned for these disabilities, these claims remain in 
controversy because less than the maximum available benefit 
has been awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The left knee disability is manifested by degenerative 
changes, full extension, flexion limited to not less than 110 
degrees, additional reduced motion due to pain, and moderate 
recurrent subluxation and lateral instability.  

3.  The right knee disability is manifested by degenerative 
changes, full extension, flexion limited to not more than 130 
degrees, additional reduced motion due to pain, and slight 
recurrent subluxation and lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for left knee 
left knee degenerative arthritis are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2000).  

2.  The criteria for a 10 percent evaluation for right knee 
degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2000).  

3.  The criteria for an evaluation in excess of 20 percent 
for left knee injury with chondromalacia patella are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for right knee injury with chondromalacia patella are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant injured both knees when he fell down a 50-foot 
hill during his service in Vietnam.  Medical personnel 
treated him and assigned light duty, after which he returned 
to full duty and separated from service.  The separation 
examination in July 1970 revealed no complaints or symptoms 
involving the knees.  He reenlisted two years later in June 
1972.  Service clinical records in December 1972 indicated he 
complained of bilateral knee pain and discomfort, with 
subsequent evaluation showing chondromalacia and arthralgia 
of both knees.  A Medical Board Report in April 1974 opined 
he was unfit for full duty due to bilateral knee arthralgia 
secondary to contusion received in the 1968 fall.  The RO, in 
a July 1990 rating decision, granted service connection 
separately for residuals of the left and right knee injuries 
with chondromalacia patellae and degenerative changes.  Based 
on the results of a VA examination in May 1990, the 
RO assigned the left knee disability a 10 percent evaluation 
and the right knee disability a noncompensable evaluation.  
It is also noted that the appellant underwent arthrotomy in 
1977 and arthroscopy in 1992.  In June 1998 and June 2000 
rating decisions, as noted above, the RO assigned a 20 
percent evaluation for the left knee disability and a 10 
percent evaluation for the right knee disability.  The 
appellant here seeks increased evaluations for the left and 
right knee disabilities, based on the his claim received by 
the RO on July 14, 1997.  

A private physician noted in private clinical records 
beginning February 12, 1997 that the appellant complained of 
left knee pain for a few weeks without apparent reason or 
specific recent injury.  The physician noted tenderness just 
below the knee joint with slight puffiness, assessed 
recurrent left knee pain with tendonitis and bursitis, and 
prescribed a neoprene-type brace and ibuprofen until the 
inflammation and pain were reduced.  A subsequent x-ray 
revealed slight degenerative changes of the left knee and no 
evidence of osteochondral lesion or loose body.  The 
physician also indicated that the knee was tender and stable 
with full extension and 30 degrees flexion, and that the 
appellant demonstrated excruciating discomfort on McMurray 
maneuver.  In early March 1997 the physician noted continued 
severe left knee pain with difficulty ambulating due to pain 
and locking and tenderness over the medial aspect of the 
tibial plateau.  The assessment was left knee pain, probably 
a medial meniscus injury, with evidence of degenerative 
changes due to previous surgeries.  The physician referred 
the appellant to another physician for further evaluation.  

A VA clinical record in March 1997 showed complaints of 
bilateral knee pain, and reduced range of motion affecting 
the left knee.  

In March and April 1997 private clinical records, the private 
physician to whom the appellant was referred noted prior 
treatment in 1991, including a meniscal repair procedure.  
The physician reflected that the appellant did well until two 
or three months before, when he noticed a large, painful 
bone-like protrusion along the medial side of the left knee.  
The protrusion gradually reduced in size, but he had 
continued stiffness when sitting or standings for long 
periods.  Examination revealed slight thickness, no 
significant discomfort on maneuver of the left knee, minor 
crepitus on flexion and extension, and pain on McMurray's 
maneuver.  X-ray studies showed no evidence of bony 
abnormality and well-maintained joint space.  The assessment 
was medial knee pain with what sounded like a meniscal cyst 
after repair.  A magnetic resonance image (MRI) revealed some 
nonspecific thickening of the medial collateral ligament and 
no meniscal tears identified.  The physician thereafter 
continued conservative treatment of the cyst.  

VA examination in March 1998 indicated that the appellant 
complained of constant pain, daily swelling, and inability to 
kneel, squat, run, climb a ladder, or stand without pain.  He 
reported no locking, blocking, or give way.  Examination for 
the left and right knees revealed range of motion from zero 
to 130 degrees bilaterally and stable ligaments.  McMurray's 
maneuver for the left knee was positive, but for the right 
knee was negative.  An x-ray study indicated a normal right 
knee and osteoarthritis of the left knee.  The diagnoses 
included left knee status post three surgeries with a 
positive medial McMurray indicative of a torn or unstable 
medial meniscus, left knee chondromalacia patella, and mild 
right knee chondromalacia patella.  The examiner noted that 
the appellant had significant impairment regarding the left 
knee; he could not kneel, squat, walk, stand, or climb 
ladders, or sit in one place for prolonged periods without 
prolonged pain.  

In a July 1998 private clinical record, a private physician 
noted that the appellant complained of left knee pain.  
Examination revealed no tenderness, stable ligaments, full 
extension, 30 degrees flexion, and negative McMurray's 
maneuver.  It was noted that the appellant reacted with a 
great deal of discomfort and pain on manipulation of the 
quadriceps.  The assessment was suspect chondromalacia 
patella.  The appellant was provided with a patellar 
stabilizing brace.  

VA clinical records from January to March 1999 showed that 
the appellant complained of right knee give way and pain.  
Examination revealed no laxity, positive McMurray's test for 
medial meniscus, and normal gait.  The examiner noted slight 
increased instability and a history of a neoprene brace with 
complaints of patellar pain with increased use.  The examiner 
recommended a functional brace for the right knee.  An x-ray 
revealed no significant abnormality affecting the right knee.  
An MRI of the right knee revealed tricompartmental 
osteoarthritis, intrameniscal degenerative change of the 
posterior horn of the medial meniscus, and a small focal 
fluid collection in the lateral collateral ligament area 
suggesting lateral collateral ligamentous injury or a partial 
tear of the lateral collateral ligament.  

A private examination in September 1999, for VA purposes, 
noted that the appellant complained of progressively 
worsening pain, inability to walk or stand for prolonged 
periods, and difficulty squatting, kneeling, or walking.  He 
denied give way or locking.  Examination of the knees 
revealed pain with prolonged standing and no swelling.  The 
left knee had flexion limited to 120 degrees on resistance 
and pain starting at 90 degrees, thereby indicating motion 
limited by pain.  There was a positive McMurray's maneuver.  
The right knee had flexion at 140 degrees, with pain starting 
at 100 degrees.  There was a positive McMurray's maneuver 
bilaterally.  X-ray studies of the left and right knee were 
within normal limits.  The diagnosis was internal derangement 
of bilateral knees.  The examiner noted that the appellant 
worked as an electrical technician on a ship, requiring him 
to daily climb up and down ladders or stairs.  The examiner 
opined that the appellant wore a brace and had laxity of the 
knee joints and limited motion affected by pain.  He also 
noted that fatigue, weakness, and lack of endurance did not 
constitute major functional impacts.  

The appellant testified at a hearing in December 2000, 
wherein he stated that he worked and traveled aboard ships, 
both in port and at sea.  He noted that his knees grew sore 
and tired easily due to the extra stress of a ship was 
rolling at sea, and that he gave up coaching baseball due to 
the limitations placed on his knees.  He reported no locking 
(just stiffening) and no actual falls due to his knees, but 
indicated he had fallen against bulkheads.  He complained of 
swelling in both knees and constant pain for which he took 
over-the-counter medications.  He also noted that he wore a 
metal-hinged brace for his left knee and a neoprene brace for 
his right knee, both for instability.  

II.  Analysis

VA has a duty to assist the appellant in the development of 
evidence pertinent to the claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Act revised 38 U.S.C.A. § 5107(a) (West 1991) and eliminated 
the well-grounded-claim requirement prior to the duty to 
assist.  The new statute requires VA to provide the appellant 
with application forms and notify him of an incomplete 
application; provide him with notice of required information 
and evidence not previously provided; make reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
the claim; make every reasonable effort to obtain relevant 
private, VA, and Federal agency records adequately 
identified; and provide a medical examination or obtain a 
medical opinion necessary to make a decision.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A).  

In this case, the appellant filed a complete application and 
the RO informed him of the evidence needed to substantiate 
his claims by a June 1998 statement of the case, by December 
1998 and June 2000 supplemental statements of the case, and 
by letters dated in August 1997 and September 1998.  The RO 
also obtained VA and private clinical records concerning the 
disabilities and afforded the appellant VA examinations in 
March 1998 and September 1999.  The Board finds that 
VA satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim and, on appellate 
review, sees no areas in which further development may be 
fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The right and left knee disabilities are currently assigned 
evaluations based on the criteria set forth at Diagnostic 
Codes 5010 and 5257.  The criteria of Diagnostic Code 5010 is 
the same as that for Diagnostic Code 5003, for degenerative 
or osteoarthritis established by x-ray findings, rated on the 
basis of limitation of motion under the diagnostic codes for 
knee disabilities.  Diagnostic Code 5260 for limitation of 
flexion of the knee provides for the following ratings:

Flexion limited to 15 
degrees..................................      30 
percent
Flexion limited to 30 
degrees..................................      20 
percent
Flexion limited to 45 
degrees..................................      10 
percent
Flexion limited to 60 
degrees..................................       
Noncompensable

As for the left knee disability, the February 1997 and July 
1998 private clinical records noted a loss of 30 degrees 
flexion, corresponding to flexion limited to 110 degrees.  
See 38 C.F.R. § 4.71 (standardized description of joint 
motion is from zero degrees extension to 140 degrees 
flexion).  The March 1998 VA examination noted 130 degrees 
flexion and the September 1999 VA examination noted 120 
degrees flexion.  Applying these facts to the criteria above, 
it is readily apparent that the evidence does not show 
flexion limited to 15 degrees as required for an evaluation 
in excess of 20 percent.  As for the right knee disability, 
the March 1998 and September 1999 VA examinations noted 130 
degrees and 140 degrees flexion, respectively. These facts, 
in comparison to the criteria above, do not illustrate 
flexion limited to 30 degrees as required for an evaluation 
in excess of 10 percent.  Thus, an evaluation in excess of 20 
percent for the left knee disability or a 10 percent 
evaluation for the right knee disability are not warranted 
under the criteria of Diagnostic Code 5260.

Diagnostic Code 5261 for limitation of extension of the knee 
provides for the following ratings: 

Extension limited to 45 
degrees................................      50 percent
Extension limited to 30 
degrees................................      40 percent
Extension limited to 20 degrees 
...............................      30 percent
Extension limited to 15 
degrees................................      20 percent
Extension limited to 10 
degrees................................      10 percent
Extension limited to 5 
degrees.................................       
Noncompensable

As for the left and right knee, the evidence of record 
consistently showed full extension.  The February 1997 VA 
clinical records noted full extension, as did the March 1998 
VA examination and the July 1998 private clinical records.  
Thus, an evaluation in excess of 20 percent for the left knee 
disability or a 10 percent evaluation for the right knee 
disability are not warranted under the criteria of Diagnostic 
Code 5261.  

The range of motion measurements, though, of left knee 
flexion up to 110 degrees and right knee flexion of no more 
than 130 degrees, still illustrate some limitation of motion, 
even if not compensable.  When the limitation of motion of a 
knee is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  Because the evidence concerning limitation of right 
and left knee motion showed some limitation that was not 
compensable, the disabilities qualify for not more than a 10 
percent evaluation under Diagnostic Code 5003.  

Because the criteria for Diagnostic Codes 5260 and 5261 
provided for compensation based upon limitation of motion, an 
increase in the assigned evaluations may be warranted based 
on pain and limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
application of the evidence to that criteria yielded 
noncompensable schedular evaluations for both the left and 
right knee disabilities.  The February 1997 and July 1998 
private clinical records noted excruciating pain on 
manipulation of the left knee, the VA examination in March 
1998 showed significant impairment due to pain of the left 
knee, and the VA examination in September 1999 showed 30 
degrees less left knee flexion and 40 degrees less right knee 
flexion caused by pain, thereby demonstrating functional loss 
associated with pain on motion.  Even if these findings 
supported a 10 percent evaluation under the criteria of 
Diagnostic Codes 5260 or 5261, such evaluations would not be 
greater than 10 percent evaluation warranted under Diagnostic 
Code 5003 for noncompensable limitation of motion.  

Pursuant to the criteria for Diagnostic Code 5257 for other 
impairment of the knee, slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation, 
moderate such subluxation or instability corresponds to a 20 
percent evaluation, and severe subluxation or instability 
suggests a 30 percent evaluation.  38 C.F.R. § 4.71a.  Cf. 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca, 8 Vet. 
App. at 206 (as this criteria is not predicated on loss of 
range of motion, an analysis of the impact of pain and 
functional loss is not necessary).  

With regard to the both knee disabilities, the evidence 
summarized above does not note any history or findings of 
dislocation or subluxation.  Thus, the analysis must center 
on any instability affecting the left and right knees.  As 
for the left knee disability, the evidence consistently 
showed that the appellant wore a brace to prevent 
instability.  In February 1997, the instability manifested 
with difficulty ambulating secondary to locking.  At the 
March 1998 VA examination, the appellant did not complain of 
locking or give way, but the examiner noted an unstable left 
medial meniscus that limited his physical activities.  The 
July 1998 private clinical noted stable ligaments, but also 
the use of a brace for stabilization.  At the December 1999 
VA examination the appellant again denied locking or give 
way, but the examiner noted laxity and the use of a brace for 
instability.  These findings, of the need for a brace to 
control stability without complaints of locking or give way, 
are consistent with the appellant's hearing testimony in 
December 2000.  Together, they correspond to moderate 
instability, the criteria for the currently assigned 20 
percent evaluation.  A higher evaluation is not warranted 
because the evidence does not show severe instability, such 
as by consistent evidence of give way, locking, guarding, 
etc.  Thus, an evaluation in excess of 20 percent for the 
left knee disability is not appropriate under the criteria of 
Diagnostic Code 5257.  

With regard to the right knee disability, the only evidence 
concerning instability is the January to March 1999 VA 
clinical records and the September 1999 VA examination.  The 
clinical record entries noted a slight increase in 
instability and give way in the right knee, no laxity, and 
the use of a functional knee brace.  The examination report 
also noted the use of a brace, but indicated that the 
appellant did not complain of give way or locking.  He 
discussed in his hearing testimony similar findings - no 
locking, no falls except against bulkheads of ships at sea, 
and the use of a brace to control stability.  These symptoms 
correspond to mild instability of the right knee, the 
criteria for the currently assigned 10 percent evaluation.  A 
higher evaluation is not warranted because the evidence does 
not show moderate instability, by, for example, findings of 
give way or other such instability.  Thus, an evaluation in 
excess of 10 percent for the right knee disability is not 
appropriate under the schedular criteria of Diagnostic Code 
5257.  

In summary, the evidence as applied to the criteria of 
Diagnostic Codes 5003/5010 and 5257 do not warrant higher 
evaluations for the left or right knee disabilities.  
However, the disability can be rated separately under these 
diagnostic criteria, rather than together as done by the RO, 
if the evidence shows degenerative joint disease affecting 
the knees.  VA O.G.C. Prec. Op. 23-97 (July 1, 1997).  
Therefore, in accordance with the analysis above, the 
evidence warrants a 10 percent evaluation for each knee under 
Diagnostic Code 5003 for noncompensable limitation of motion, 
a 20 percent evaluation for left knee instability under 
Diagnostic Code 5257, and a 10 percent evaluation for right 
knee instability under Diagnostic Code 5257.  

The criteria for other diagnostic codes are potentially 
applicable, but in this case the facts presented by this 
appeal prevent their application.  For example, under the 
criteria of Diagnostic Code 5256, higher evaluations may be 
assigned for ankylosis of either the right or left knees.  In 
this case, though, the evidence does not identify any 
ankylosis affecting either knee, and so this criteria is 
inapplicable to the appeal.  A 20 percent evaluation may be 
assigned for the right knee disability under the criteria of 
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes "locking", pain, and effusion into the 
joint.  However, the evidence does not illustrate any such 
symptomatology affecting the right knee.  Thus, a higher 
evaluation under this criteria is inappropriate.  Higher 
evaluations may be assigned based on the criteria of 
Diagnostic Code 5262 for nonunion of the tibia and fibula 
with loose motion, requiring brace; for malunion of the tibia 
and fibula with marked knee or ankle disability; or malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  There is no suggestion in the record, however, 
of any impairment of the tibia or fibula that would warrant 
application of this diagnostic criteria.  

Based on the analysis above and the evidence of record, it is 
the determination of the Board that the evidence supports a 
10 percent evaluation for left knee degenerative arthritis 
under Diagnostic Codes 5003 and 5010, that the evidence 
supports a 10 percent evaluation for right knee degenerative 
arthritis under Diagnostic Codes 5003 and 5010, that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for left knee injury with 
chondromalacia patella under Diagnostic Code 5257, and that 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for right knee injury with 
chondromalacia patella under Diagnostic Code 5257.  











	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent evaluation for left knee left knee degenerative 
arthritis is granted.  

A 10 percent evaluation for right knee degenerative arthritis 
is granted.  

An evaluation in excess of 20 percent for left knee injury 
with chondromalacia patella is denied.  

An evaluation in excess of 10 percent for right knee injury 
with chondromalacia patella is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

